Title: To James Madison from John Towers, 5 February 1808
From: Towers, John
To: Madison, James



Sir
Philad Feby 5. 1808

Business of the utmost importance to the welfare of my family, & preservation of my property, renders it absolutely necessary that I should if possible send a young Man to Bordeaux.  I am therefore very solicitous to send in the vessel of the United States that is to Sail for Europe in a few days from New York, Mr. Emanuel Lewis, a native of this City.  For this purpose I applied to the Collector of this Port who has referred me to you.
Permit me therefore Sir to request pr return of Mail Permission for this purpose.
All necessary Expences will be cheerfully paid by me, who will be answerable if necessary for his Conduct.  I am with due Consideration Sir Your Obed Serv

John Towers


If the Wasp Sails on the 11th. there will be no time to loose.

